          Case 1:20-cv-02027-MHC Document 24 Filed 07/20/20 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

KAREN FUERST,                          :
                                       :
       Plaintiff,                      :
                                       :
v.                                     :     CIVIL ACTION FILE NO.
                                       :     1:20-cv-02027-MHC
THE HOUSING AUTHORITY                  :
OF THE CITY OF ATLANTA,                :
GEORGIA,                               :
                                       :
       Defendant.                      :

     DEFENDANT'S MOTION FOR LEAVE TO FILE MEMORANDUM OF
        LAW IN SUPPORT OF DEFENDANT'S MOTION TO DISMISS
                PLAINTIFF'S COMPLAINT UNDER SEAL

       COMES NOW The Housing Authority of the City of Atlanta, Georgia

("Defendant" or "AH") and, pursuant to the Court's Procedures for Electronic Filing

Under Seal in Civil Cases, respectfully requests leave to file its Memorandum of

Law in Support of its Motion to Dismiss Plaintiff's Complaint ("Motion") under seal.

       WHEREFORE, AH respectfully requests that the Court grant this Motion for

Leave to File Memorandum of Law in Support of its Motion to Dismiss Plaintiff's

Complaint Under Seal. A brief in support and a proposed order accompanies this

Motion.

       Respectfully submitted this 20th day of July, 2020.
       Case 1:20-cv-02027-MHC Document 24 Filed 07/20/20 Page 2 of 6




                                        s/ Brent L. Wilson
                                        Brent L. Wilson
                                        Georgia Bar No. 767667
                                        Mason Wymer
                                        Georgia Bar No. 256026
                                        Megan L. Quinn
                                        Georgia Bar No. 625272


ELARBEE, THOMPSON, SAPP & WILSON, LLP
800 International Tower
229 Peachtree Street, N.E.
Atlanta, Georgia 30303
Telephone: (404) 659-6700
Facsimile: (404) 222-9718
bwilson@elarbeethompson.com
wymer@elarbeethompson.com
quinn@elarbeethompson.com

Attorneys for Defendant
        Case 1:20-cv-02027-MHC Document 24 Filed 07/20/20 Page 3 of 6




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

KAREN FUERST,                       )
                                    )
     PLAINTIFF,                     )
                                    )
v.                                  )               CIVIL ACTION NO.:
                                    )               1:20-cv-02027-MHC
THE HOUSING AUTHORITY               )
OF THE CITY OF ATLANTA,             )
GEORGIA,                            )
                                    )
     DEFENDANT.                     )
___________________________________ )

                      CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing has been prepared with Times New Roman

14-point font, which is one of the font and point selections approved by the Court in

LR 5.1B.

      This 20th day of July, 2020.

                                             s/ Brent L. Wilson
                                             Brent L. Wilson
                                             Georgia Bar No. 767667

ELARBEE, THOMPSON, SAPP & WILSON, LLP
800 International Tower
229 Peachtree Street, N.E.
Atlanta, Georgia 30303
       Case 1:20-cv-02027-MHC Document 24 Filed 07/20/20 Page 4 of 6




404/659-6700
404/222-9718 (facsimile)




                                   -1-
       Case 1:20-cv-02027-MHC Document 24 Filed 07/20/20 Page 5 of 6




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

KAREN FUERST,                       )
                                    )
     PLAINTIFF,                     )
                                    )
v.                                  )             CIVIL ACTION NO.:
                                    )             1:20-cv-02027-MHC
THE HOUSING AUTHORITY               )
OF THE CITY OF ATLANTA,             )
GEORGIA,                            )
                                    )
     DEFENDANT.                     )
___________________________________ )

                       CERTIFICATE OF SERVICE

      I hereby certify that on July 20, 2020, I served the foregoing Defendant's

Motion for Leave to File Memorandum of Law in Support of Defendant's

Motion to Dismiss Plaintiff's Complaint Under Seal via electronic mail to the

following:

                             Halsey G. Knapp, Jr.
                              Barclay S. Hendrix
                        1201 W. Peachtree Street NW
                        Suite 3250, One Atlanta Center
                            Atlanta, Georgia 30309
                                (404) 888-9700
                           hknapp@khlawfirm.com
                           hendrix@khlawfirm.com

                                            s/ Brent L. Wilson
                                      -2-
       Case 1:20-cv-02027-MHC Document 24 Filed 07/20/20 Page 6 of 6




                                         Brent L. Wilson
                                         Georgia Bar No. 767667
                                         Mason Wymer
                                         Georgia Bar No. 256026
                                         Megan L. Quinn
                                         Georgia Bar No. 625272


ELARBEE, THOMPSON, SAPP & WILSON, LLP
800 International Tower
229 Peachtree Street, N.E.
Atlanta, Georgia 30303
Telephone: (404) 659-6700
Facsimile: (404) 222-9718
bwilson@elarbeethompson.com
wymer@elarbeethompson.com
quinn@elarbeethompson.com

Attorneys for Defendant




                                   -3-
